           Case 1:20-cv-08967-RA Document 8 Filed 02/17/21 Page 1 of 4
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 2/17/2021


 JENISA ANGELES, on behalf of herself and
 all others similarly situated,

                             Plaintiff,                          No. 20-CV-8967 (RA)

                        v.                                              ORDER

 AMIGOFOODS CORP.,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       Plaintiff Jenisa Angeles brings this action alleging violations of the Americans with

Disabilities Act. For the reasons that follow, the Court dismisses this action without prejudice

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

                                             BACKGROUND

       Plaintiff filed the complaint in this action on October 27, 2020. Dkt. 1. On October 30

2020, the Court ordered the parties to submit a joint letter requesting that the Court either (1) refer

the case to mediation or a magistrate judge (and indicate a preference between the two options),

or (2) schedule an initial status conference in the matter within forty-five days of the service of the

summons and complaint. Dkt. 5. Plaintiff did not file proof of service on the docket. On January

11, 2021, having received no response from the parties, the Court ordered Plaintiff to file a letter

updating the Court on the status of this case by no later than January 25, 2021. Dkt. 6. The Order

stated that if “Plaintiff does not respond to this Order, the Court may dismiss this action for failure

to prosecute pursuant to Federal Rule of Civil Procedure 41(b).” Id.

       When Plaintiff again failed to file proof of service, the Court issued an additional Order on
             Case 1:20-cv-08967-RA Document 8 Filed 02/17/21 Page 2 of 4




February 2, 2021, directing her to respond to the Court by no later than February 16, 2021. Dkt.

7. The Order stated, in bolded letters, “If Plaintiff does not respond to this Order, the Court

will dismiss this action for failure to prosecute pursuant to Federal Rule of Civil Procedure

41(b).”

          To date, Plaintiff has still not filed proof of service nor responded to any of the Court’s

orders. Plaintiff has thus failed to comply with the Court’s Orders for approximately three and a

half months.

                                           LEGAL STANDARD

          Rule 41(b) of the Federal Rules of Civil Procedure provides that a district court may

dismiss an action if “the plaintiff fails to prosecute or otherwise comply with [the] rules or a court

order.” Fed. R. Civ. P. 41(b). “A district court considering a Rule 41(b) dismissal must weigh five

factors: ‘(1) the duration of the plaintiff’s failure to comply with the court order, (2) whether

plaintiff was on notice that failure to comply would result in dismissal, (3) whether the defendants

are likely to be prejudiced by further delay in the proceedings, (4) a balancing of the court’s interest

in managing its docket with the plaintiff’s interest in receiving a fair chance to be heard, and (5)

whether the judge has adequately considered a sanction less drastic than dismissal.’” Baptiste v.

Sommers, 768 F.3d 212, 216 (2d Cir. 2014) (per curiam) (quoting Lucas v. Miles, 84 F.3d 532, 535

(2d Cir. 1996)). “No single factor is generally dispositive.” Id.

          Because a Rule 41(b) dismissal is “the harshest of sanctions,” it must “‘be proceeded by

particular procedural prerequisites,’ including ‘notice of the sanctionable conduct, the standard by

which it will be assessed, and an opportunity to be heard.’” Id. at 217 (quoting Mitchell v. Lyons

Prof’l Servs., Inc., 708 F.3d 463, 467 (2d Cir. 2013)).



                                                       2
           Case 1:20-cv-08967-RA Document 8 Filed 02/17/21 Page 3 of 4




                                              DISCUSSION

       Several of the above factors weigh in favor of dismissing this action under Rule 41(b).

First, the duration of Plaintiff’s non-compliance is significant: Plaintiff has not communicated with

the Court in the approximately three and a half months that this case has been pending. See, e.g.,

Singelton v. City of New York, No. 14-CV-9355 (DLC), 2015 WL 9581781, at *2 (S.D.N.Y. Dec.

30, 2015) (dismissing an action under Rule 41(b) where the plaintiff had not communicated with

the court in over two months); Portorreal v. City of New York, 306 F.R.D. 150, 152 (S.D.N.Y. 2015)

(dismissing an action for failure to prosecute where the plaintiff had “repeatedly ignored orders

setting deadlines and requiring status letters” and her response to a court order was “almost two

months overdue”). Second, Plaintiff was on notice that her failure to comply may result in

dismissal: the Court’s January 11, 2021 Order explicitly warned that this action may be dismissed

if she failed to respond. Dkt 6; see also Mitchell, 708 F.3d at 468 (affirming district court’s

dismissal of an action where its “detailed scheduling order clearly stated that future noncompliance

and tardiness would be met with dismissal”). Third, this case has been pending for approximately

three and a half months, and the Court has an obligation “to secure the just, speedy, and inexpensive

determination of every action and proceeding.” Fed. R. Civ. P. 1. In light of these considerations,

the Court finds that Plaintiff’s non-compliance warrants dismissal.

       On balance, however, the Court concludes that a “less drastic” sanction than dismissal with

prejudice is appropriate in this case. Baptiste, 768 F.3d at 216. Any prejudice to Respondent has

been minor: this case is at an early stage, and based on the record, it does not appear that Defendant

has had any substantive involvement in the case. See LeSane, 239 F.3d at 210 (“[T]here is no

evidence in the record that plaintiff’s delay . . . caused any particular, or especially burdensome,

prejudice to defendants beyond the delay itself.”). Moreover, this action has not substantially
                                                      3
             Case 1:20-cv-08967-RA Document 8 Filed 02/17/21 Page 4 of 4




burdened the Court’s docket: the Court has not decided any substantive motions, held any hearings,

presided over any discovery, or scheduled trial. Under these circumstances, the Court finds that

dismissal without prejudice is a less harsh, and more appropriate, sanction for Plaintiff’s failure to

communicate with the Court or to comply with the Court’s Orders. See, e.g., Ortega v. Mutt, No.

14-CV-9703 (JGK), 2017 WL 1133429, at *2 (S.D.N.Y. Mar. 24, 2017) (finding that, where any

prejudice to the defendant was minor, “the lesser sanction of dismissal without prejudice (rather

than with prejudice) is appropriate in order to strike the appropriate balance between the right to

due process and the need to clear the docket and avoid prejudice to defendant by retaining open

lawsuits with no activity” (internal quotation marks omitted)); see also 2 Moore’s Federal Practice

§ 19.101 (“The alternative sanctions that the court should consider include . . . dismissal without

prejudice . . . .”).

                                              CONCLUSION

         For the foregoing reasons, this action is dismissed without prejudice pursuant to Federal

Rule of Civil Procedure 41(b). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:      February 17, 2021
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                      4
